             Case 1:20-cv-04078-JPO Document 1 Filed 05/27/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JEFFREY P. STEPHENS,
                                                                        :
                                    Plaintiff,                              COMPLAINT
                                                                        :
                           -vs-                                             Plaintiff Demands a Jury
                                                                        :
CITY OF NEW YORK, DEPARTMENT OF FINANCE,
                                                                        :
                                    Defendant.
------------------------------------------------------------------------X


        Plaintiff Jeffrey P. Stephens, by his undersigned attorneys, as and for his complaint

against defendant City of New York, Department of Finance, alleges as follows:

        1.       This is an action for damages and other remedies for disability discrimination,

sexual harassment, and unlawful retaliation in violation of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §§ 12112, et seq., Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. §§ 2000e, et seq., and the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-

101, et seq.

                                          Jurisdiction and Venue

        2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 (federal

question) and 28 U.S.C. § 1343(a)(4) (civil rights). This Court has supplemental jurisdiction

over the New York City law claims pursuant to 28 U.S.C. § 1367 because they form part of the

same case or controversy as the federal law claims.

        3.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because the

events and omissions giving rise to plaintiff’s claims occurred in this District.
             Case 1:20-cv-04078-JPO Document 1 Filed 05/27/20 Page 2 of 12



                                              The Parties

        4.       Plaintiff JEFFREY P. STEPHENS (“Mr. Stephens”) is a former employee of

defendant City of New York, Department of Finance.

        5.       Defendant CITY OF NEW YORK, DEPARTMENT OF FINANCE (the “City”)

was plaintiff’s employer within the meaning of 42 U.S.C. § 12111(5)(A), 42 U.S.C. § 2000e(b),

and N.Y.C. Admin. Code § 8-102 at all times relevant to this complaint.

                                         Statement of Claims

        6.       Plaintiff Jeffrey P. Stephens is a research scientist with a learning disability that

has been recognized by several academic institutions. He has been able to function at the highest

levels, including completing a Master’s thesis and ongoing pursuit of a Ph.D. in Geospatial

Science and Engineering, with the accommodation of a quiet place to work.

        7.       On or about March 5, 2018, plaintiff commenced work as a research scientist with

defendant City of New York in its Department of Finance.

        8.       At the time he started working for the City, plaintiff’s supervisor was Carmela

Quintos.

        9.       Mr. Stephens was assigned to a desk in a quiet part of the office with little or no

foot traffic.

        10.      In or about May 2018, Ms. Quintos gave Mr. Stephens a favorable performance

evaluation.

        11.      No one raised any concerns about Mr. Stephens’ job performance between March

5, 2018 and September 23, 2018.

        12.      On or about July 6, 2018, Carl Zimmerman began work as Mr. Stephens’s

supervisor. Mr. Zimmerman reported to Ms. Quintos.




                                                    2
          Case 1:20-cv-04078-JPO Document 1 Filed 05/27/20 Page 3 of 12



       13.     On or about July 6, 2018, during an in-person meeting, Mr. Zimmerman asked

inappropriate questions and made inappropriate comments about Mr. Stephens’s personal life

and cultural background.

       14.     Mr. Zimmerman moved next to Mr. Stephens, rubbed up against him, put his

hand and arm on Mr. Stephens, and said “I’m in bed with you.” When Mr. Stephens pushed

himself away, Mr. Zimmerman moved close to him again.

       15.     Shortly after that meeting, Mr. Stephens overheard Mr. Zimmerman telling a

female employee that Mr. Stephens was “too cute.”

       16.     During the summer of 2018, Mr. Zimmerman continued to touch Mr. Stephens

and rub up against him with his body. When Mr. Stephens was using a mouse, Mr. Zimmerman

put his hand over Mr. Stephens’ hand. On several occasions during bi-weekly meetings, Mr.

Zimmerman took off his shoes and rubbed his feet against Mr. Stephens.

       17.     On or about August 15, 2018, Mr. Stephens complained to Mr. Zimmerman that

his conduct was rude and disrespectful. Mr. Stephens specifically objected to Mr. Zimmerman’s

comment about being “in bed” with him.

       18.     Mr. Stephens also complained to Ms. Quintos that Mr. Zimmerman was harassing

him. He told Ms. Quintos that Mr. Zimmerman was touching and rubbing up against him. He

told Ms. Quintos that he raised his concerns with Mr. Zimmerman but his concerns were ignored.

       19.     Two weeks later, Ms. Quintos told Mr. Stephens that he had to move to a desk in

a different part of the office that was noisy and had constant foot traffic.

       20.     Mr. Stephens objected to the move because it would be difficult for him to

concentrate in the proposed new location. He discussed his disability with Ms. Quintos and

asked her to allow him to remain at his current desk assignment as a reasonable accommodation.




                                                  3
          Case 1:20-cv-04078-JPO Document 1 Filed 05/27/20 Page 4 of 12



       21.     Ms. Quintos told Mr. Stephens that he would have to contact the EEO office if he

wanted to keep his current desk assignment.

       22.     Mr. Stephens immediately contacted the EEO office and requested that he be

allowed to keep his desk assignment as a reasonable accommodation of his disability.

       23.     The EEO office sent Mr. Stephens a “Request for Reasonable Accommodation”

form. The instructions on the form indicated that Mr. Stephens “should complete Section I and

III and submit this form to [his] immediate supervisor.”

       24.     Mr. Stephens provided all the information required to complete Sections I and III

of the form. In the section labeled “Accommodation Requested,” Mr. Stephens asked for a quiet

desk location free from high foot traffic and with limited distraction.

       25.     The desk Mr. Stephens had been using at all times since his first day of work met

the criteria for the accommodation he requested.

       26.     Mr. Stephens called the EEO office to make sure he had completed the form

properly. When the EEO office confirmed that he had completed the form properly, Mr.

Stephens put the completed form on the desk of his supervisor, Mr. Zimmerman.

       27.     On September 14, 2018, Mr. Stephens met with Ms. Quintos. They discussed his

complaints of harassment against Mr. Zimmerman. Mr. Stephens mentioned that he had made a

formal request for an accommodation of his disability.

       28.     Two days later, Mr. Zimmerman gave Mr. Stephens an unsatisfactory

performance review. The asserted performance deficiencies were not true.

       29.     On September 18, 2018, Mr. Stephens met with Ms. Quintos, who told him that

he did not have to sign the performance review and could write a rebuttal.




                                                 4
          Case 1:20-cv-04078-JPO Document 1 Filed 05/27/20 Page 5 of 12



       30.     On September 24, 2018, Mr. Stephens received a letter stating that his

employment was terminated immediately. The letter did not mention any grounds or cause for

the termination.

       31.     Mr. Zimmerman told Mr. Stephens that the termination was without cause.

       32.     Mr. Stephens applied for and received unemployment benefits.

       33.     The City did not challenge Mr. Stephens’s application for unemployment benefits

or otherwise assert that he was fired for cause.

       34.     On February 8, 2019, Mr. Stephens filed a pro se, verified complaint with the

New York State Division of Human Rights (“NYSDHR”) alleging claims against the City, Ms.

Quintos, and Mr. Zimmerman for disability discrimination, sex discrimination, and retaliation in

violation of the New York State Human Rights Law. The NYSDHR accepted the verified

complaint on behalf of itself to the extent it alleged violations of the New York State Human

Rights Law, and as a complaint for violations of the ADA and Title VII on behalf of the U.S.

Equal Employment Opportunity Commission (“EEOC”).

       35.     Mr. Stephens did not have a full and fair opportunity to litigate his claims in the

NYSDHR.

       36.     Mr. Stephens was not represented by counsel in the NYSDHR.

       37.     The NYSDHR did not conduct a hearing.

       38.     Mr. Stephens did not have an opportunity to cross-examine witnesses in the

NYSDHR.

       39.     On August 13, 2019, the NYSDHR issued a determination finding no probable

cause with respect to Mr. Stephens’ claims under the New York State Human Rights Law.

       40.     The NYSDHR did not address Mr. Stephens’ claims under the ADA or Title VII.




                                                   5
          Case 1:20-cv-04078-JPO Document 1 Filed 05/27/20 Page 6 of 12



       41.     The NYSDHR advised Mr. Stephens that he had the right to request a review of

his federal claims by the EEOC.

       42.     Mr. Stephens filed a timely request for review with the EEOC.

       43.     On March 2, 2020, the EEOC sent Mr. Stephens a Right to Sue letter, a copy of

which is annexed to this Complaint.

                             FIRST CLAIM FOR RELIEF
                     DISCRIMINATION IN VIOLATION OF THE ADA

       44.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

restated herein.

       45.     Plaintiff is a person with a disability within the meaning of the ADA.

       46.     Defendant is an employer covered by the ADA.

       47.     Defendant had notice of plaintiff’s disability.

       48.     With reasonable accommodation, plaintiff was able to perform the essential

functions of the job at issue.

       49.     The requested accommodation would not have resulted in undue hardship.

       50.     Plaintiff suffered adverse employment actions.

       51.     The adverse employment actions occurred under circumstances that give rise to

an inference of discrimination.

       52.     Defendant’s conduct constitutes disability discrimination against plaintiff in

violation of the ADA.

                             SECOND CLAIM FOR RELIEF
                        RETALIATION IN VIOLATION OF THE ADA

       53.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

restated herein.




                                                 6
             Case 1:20-cv-04078-JPO Document 1 Filed 05/27/20 Page 7 of 12



        54.      Plaintiff participated in activity protected by the ADA.

        55.      Defendant was aware of plaintiff’s participation in the protected activity.

        56.      Defendant took adverse employment actions against plaintiff after he participated

in protected activity.

        57.      Defendant took adverse employment actions against plaintiff because of his

participation in protected activity.

        58.      Defendant’s conduct constitutes retaliation against plaintiff because he engaged in

activities protected by the ADA.

                            THIRD CLAIM FOR RELIEF
                   SEXUAL HARASSMENT IN VIOLATION OF TITLE VII

        59.      Plaintiff repeats and realleges each and every allegation set forth above as if fully

restated herein.

        60.      Plaintiff was subjected to offensive and harassing conduct by his supervisor

because of his gender.

        61.      The supervisor’s conduct created a hostile and abusive work environment that

altered the terms and conditions of plaintiff’s employment.

        62.      Defendant’s conduct constitutes sex discrimination against plaintiff in violation of

Title VII.

                              FOURTH CLAIM FOR RELIEF
                         RETALIATION IN VIOLATION OF TITLE VII

        63.      Plaintiff repeats and realleges each and every allegation set forth above as if fully

restated herein.

        64.      Plaintiff participated in activity protected by Title VII.

        65.      Defendant knew that plaintiff participated in activity protected by Title VII.




                                                    7
          Case 1:20-cv-04078-JPO Document 1 Filed 05/27/20 Page 8 of 12



       66.     Defendant took adverse employment actions against plaintiff after he engaged in

protected activity.

       67.     Defendant took adverse employment actions against plaintiff because of his

protected activity.

       68.     Defendant’s conduct constitutes retaliation against plaintiff because he engaged in

activities protected by Title VII.

                               FIFTH CLAIM FOR RELIEF
                         SEXUAL HARASSMENT IN VIOLATION OF
                        THE NEW YORK CITY HUMAN RIGHTS LAW

       69.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

restated herein.

       70.     Plaintiff was subjected to offensive and harassing conduct by his supervisor

because of his gender.

       71.     The supervisor’s conduct created a hostile and abusive work environment that

amounted to more than petty slights or trivial inconveniences.

       72.     Defendant’s conduct constitutes sex discrimination against plaintiff in violation fo

the New York City Human Rights Law.

                               SIXTH CLAIM FOR RELIEF
                      DISABILITY DISCRIMINATION IN VIOLATION OF
                        THE NEW YORK CITY HUMAN RIGHTS LAW

       73.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

restated herein.

       74.     Plaintiff is a person with a disability within the meaning of the New York City

Human Rights Law.

       75.     Defendant had notice of plaintiff’s disability.




                                                 8
          Case 1:20-cv-04078-JPO Document 1 Filed 05/27/20 Page 9 of 12



       76.     With reasonable accommodation, plaintiff was able to perform the essential

functions of the job at issue.

       77.     Plaintiff suffered adverse employment actions.

       78.     The adverse employment actions occurred under circumstances that give rise to

an inference of discrimination.

       79.     Defendant’s conduct constitutes disability discrimination against plaintiff in

violation of the New York City Human Rights Law.

                        SEVENTH CLAIM FOR RELIEF
        REFUSAL AND FAILURE TO ENGAGE IN COOPERATIVE DIALOGUE
          IN VIOLATION OF THE NEW YORK CITY HUMAN RIGHTS LAW

       80.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

restated herein.

       81.     Plaintiff requested a reasonable accommodation for his disability.

       82.     Defendant failed and refused to engage in a cooperative dialogue with plaintiff

concerning the request for a reasonable accommodation.

       83.     Defendant’s conduct constitutes disability discrimination against plaintiff in

violation of the New York City Human Rights Law.

                              EIGHTH CLAIM FOR RELIEF
                            RETALIATION IN VIOLATION OF
                       THE NEW YORK CITY HUMAN RIGHTS LAW

       84.     Plaintiff repeats and realleges each and every allegation set forth above as if fully

restated herein.

       85.     Plaintiff engaged in activity protected by the New York City Human Rights Law.

       86.     Defendant knew that plaintiff engaged in protected activity.




                                                 9
         Case 1:20-cv-04078-JPO Document 1 Filed 05/27/20 Page 10 of 12



       87.     Defendant took adverse employment actions against plaintiff after he engaged in

protected activity.

       88.     Defendant took adverse employment actions against plaintiff because of his

protected activity.

       89.     Defendant’s conduct constitutes retaliation against plaintiff because he engaged in

activities protected by the New York City Human Rights Law.

                                           Jury Demand

       90.     Plaintiff is entitled to and demands a jury trial.

                                         Prayer for Relief

       WHEREFORE plaintiff Jeffrey P. Stephens requests entry of a judgment against

defendant City of New York, Department of Finance, awarding him: reinstatement to the

position he would have held but for defendant’s unlawful acts; compensatory and punitive

damages in amounts to be determined at trial; pre- and post-judgment interest; an injunction

prohibiting defendant from discriminating or retaliating against plaintiff in the future; reasonable

attorneys’ fees, expert fees, and the costs of this action as authorized by 42 U.S.C. § 12205, 42

U.S.C. § 2000e-5(k), and N.Y.C. Admin. Code § 8-502(g); and such other and further relief as

this Court deems just and proper.

Dated: New York, New York                              THE HOWLEY LAW FIRM P.C.
       May 26, 2020
                                                              /s John J.P. Howley
                                                       By:_________________________
                                                            John J.P. Howley [JH9764]
                                                       Attorneys for Plaintiff
                                                       225 West 34th Street, 9th Floor
                                                       New York, New York 10122
                                                       (212) 601-2728




                                                 10
Case 1:20-cv-04078-JPO Document 1 Filed 05/27/20 Page 11 of 12
Case 1:20-cv-04078-JPO Document 1 Filed 05/27/20 Page 12 of 12
